{¶ 54} Because I believe that summary judgment was improvidently granted on both causes of action asserted by Hale and Becker, I respectfully dissent. First, as to the wrongful-discharge claim, I believe that the majority expresses an unduly restrictive view of what constitutes an independent policy under Kulch. To be cognizable in a wrongful-discharge claim under Kulch, a policy need only be independent of the protections of the whistleblower statute; there is no requirement that the source of the independent policy itself mandate disclosure of violations by an employee, or that it explicitly prevent the discharge of an employee for such a disclosure.28 Here, Hale and Becker have identified numerous sources of administrative law mandating the proper care of residents of facilities such as the Pogue Center. Their citation of these sources, combined with evidence that they had been fired because of their efforts to advance the policies embodied in those sources, rendered summary judgment erroneous.
 {¶ 55} Similarly, I believe that genuine issues of material fact remain with respect to the promissory-estoppel claim. Although the existence of an agency relationship between VOA and Harris was arguably tenuous, Hale and Becker presented enough evidence to withstand a summary-judgment motion. The VOA *Page 431 
hired Harris to conduct the retreat, and there was at least a permissible inference that his explicit grant of "immunity" concerning statements made at the retreat was made on behalf of the VOA in an effort to correct the obvious internal friction in the organization. Because I believe that there was sufficient evidence to demonstrate genuine issues of material fact, I respectfully dissent.
28 See Jamison, supra note 14. *Page 432